Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed June 29, 2022 to the restriction requirement made on March 31, 2022.
DETAILED ACTION
Claims 26 and 35-51 are pending in the instant application.
Claims 26 and 35-51 are being examined herewith.
Response to Arguments
Applicant's arguments over the claims 40, and 45-47 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is persuasive in view of amendments and arguments made. The rejection is therefore withdrawn. 
Applicant's arguments over the claims 26 and 35-49 rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savory et al. (US 8.263,616 B2) in view of Marie Menet et al. (WO2013117645A1) is not persuasive. The rejection is therefore maintained. 
Applicant argues one of ordinary skill in the art would not have expected that the instantly recited combination would allow the steroid dosage to be ten times less than that administered in isolation. One of ordinary skill in the art would also not have expected that the therapeutic effectiveness would be significantly greater than that of the individual components.
In response, the Examiner points out that the argument of unexpected results do not commensurate in scope with the claims. Specifically, no specific amounts of the steroids are claimed. Even more, the newly amended claims are to a genus of VAP-1 inhibitors requiring a new search.  The newly added claims in fact teach the VAP-1 inhibitor and steroid combination.  The Examiner points out that the data that a combination of carbidopa and steroid shows unexpected results is not persuasive.  The prior art teaches the combination of carbidopa and steroids.
The arguments do not overcome the rejections of record. 
The following rejections are made of record:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26, 35-38, and 40-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. (US20080221170A1).
Roberts et al. teaches treatment of fibromyalgia through reducing sensitivity to chronic pain using droxidopa in combination with carbidopa. [0134] Further, the reference teaches a method for treating fibromyalgia comprising administering a combination of droxidopa and one or more anti-inflammatories. [0052] Anti-inflammatories useful according to the invention comprise steroidal anti-inflammatories and non-steroidal anti-inflammatory drugs (NSAIDs). Non-limiting examples of specific anti-inflammatories useful according to the invention comprise prednisone, cortisone, dexamethasone, methylprednisone, ibuprofen, ketoprofen, aspirin, naproxen, and Cox-II inhibitors, such as celebrex.   [0052] The reference teaches active compounds of the invention with a suitable carrier or other adjuvant, which may consist of one or more ingredients. The combination of the active agents with the one or more adjuvants is then physically treated to present the composition in a suitable form for delivery (e.g., shaping into a tablet or forming an aqueous suspension). [0102] Particular example of pharmaceutically acceptable salts include, but are not limited to, sulfates, pyrosulfates, bisulfates, sulfites,  methanesulfonates, and etc. [0090] Stereoisomers may include, but are not limited to, enantiomers, diastereomers, racemic mixtures, and combinations thereof [0073] Suitable for various modes of delivery, including oral, parenteral (including intravenous, intramuscular, subcutaneous, intradermal, intra-articular, intra-synovial, intrathecal, intra-arterial, intracardiac, subcutaneous, intraorbital, intracapsular, intraspinal, intrasternal, and transdermal), topical (including dermal, buccal, and sublingual), vaginal, urethral, and rectal administration.  [0101] An example teaches 20 mg/kg of the carbidopa. [0136]
The refence fails to exemplify a combination as claimed.
 The use of droxidopa in combination with carbidopa in combination with an anti-inflammatories such as prednisone would have been prima facie obvious to one of ordinary skill in the art because it was well known in the art that both droxidopa in combination with carbidopa and an anti-inflammatories such as prednisone demonstrated efficacy for treatment of fibromyalgia through reducing sensitivity to chronic pain. Motivation to administer droxidopa in combination with carbidopa and an anti-inflammatories such as prednisone in combination flows logically from the efficacy demonstrated in the prior art as treatment of fibromyalgia through reducing sensitivity to chronic pain. The skilled artisan would have reasonably concluded, in light of the shared efficacy in treatment of fibromyalgia through reducing sensitivity to chronic pain, that the concomitant administration of droxidopa in combination with carbidopa and an anti-inflammatories such as prednisone would have been reasonably expected to achieve, at minimum, additive, if not synergistic, effects when combined. lt is further noted that in the absence of evidence to the contrary, it is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. See In re Kerkhoven, 205 USPQ 1069 (CCPA).
Claims 26 and 35-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aguirre et al. (Effect of glucocorticoids on renal dopamine production. European Journal of Pharmacology 370 _1999. 271–278) in view of Roberts et al. (US20080221170A1).
Aguirre et al. teaches the combination of dexamethasone and carbidopa: Carbidopa  20 mg/kg, an aromatic-L-decarboxylase inhibitor, administered i.p. to assess the effects of glucocorticoids on dopamine excretion and evaluates the participation of renal dopamine in the effects of glucocorticoids on renal function and Na excretion. (Abstract and p.272 section 2.1.4)
While the reference teaches i.p. administration, the reference fails to specify a carrier as claimed.
Roberts et al. teaches carbidopa [0134], prednisone, cortisone, dexamethasone, or methylprednisone formulations [0052] suitable for various modes of delivery, including oral, parenteral (including intravenous, intramuscular, subcutaneous, intradermal, intra-articular, intra-synovial, intrathecal, intra-arterial, intracardiac, subcutaneous, intraorbital, intracapsular, intraspinal, intrasternal, and transdermal), topical (including dermal, buccal, and sublingual), vaginal, urethral, and rectal administration.  [0101]  The reference teaches active compounds of the invention with a suitable carrier or other adjuvant, which may consist of one or more ingredients. The combination of the active agents with the one or more adjuvants is then physically treated to present the composition in a suitable form for delivery (e.g., shaping into a tablet or forming an aqueous suspension). [0102] Particular example of pharmaceutically acceptable salts include, but are not limited to, sulfates, pyrosulfates, bisulfates, sulfites,  methanesulfonates, and etc. [0090] Stereoisomers may include, but are not limited to, enantiomers, diastereomers, racemic mixtures, and combinations thereof [0073] An example teaches 20 mg/kg of the carbidopa. [0136]

The use of dexamethasone and carbidopa with a carrier would have been prima facie obvious to one of ordinary skill in the art because it was well known in the art that both dexamethasone and carbidopa are used with carriers. Motivation to administer dexamethasone and carbidopa with a carrier is because Roberts et al. teaches active compounds of the invention are used with suitable carriers or other adjuvants for various modes of delivery, including oral, parenteral (including intravenous, intramuscular, subcutaneous, intradermal, intra-articular, intra-synovial, intrathecal, intra-arterial, intracardiac, subcutaneous, intraorbital, intracapsular, intraspinal, intrasternal, and transdermal), topical (including dermal, buccal, and sublingual), vaginal, urethral, and rectal administration.[0101] Therefore, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.

Claims 26 and 35-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsukawa et al. (WO2009145360A1) in view of Savory et al. (US 8.263,616 B2).
Matsukawa et al. teaches a VAP-1 inhibitor that is simultaneous administered with another pharmaceutically active compound. "Simultaneous administration" means administration of the other pharmaceutically active compound before or simultaneous (e.g., in the same or different preparation) or after administration of the VAP-1 inhibitor. Other pharmaceutically active compound include, for example, corticosteroid, prednisone, methyl prednisone, dexamethasone or triamcinolone acetonide or noncorticosteroid anti-inflammatory compound (e.g., ibuprofen or flurbiprofen) can be simultaneously administered.  The pharmaceutical composition of the present invention preferably contains a "pharmaceutically acceptable carrier" and, as an active ingredient, the compound (VAP-I inhibitor) in an amount sufficient for the prophylactic or therapeutic treatment of a VAP-I associated disease.  The VAP-I inhibitor and the like can be administered generally at a dose of about 0.03 ng/kg body weight/day - about 300 mg/kg body weight/day, preferably about 0.003 μg/kg body weight/day - about 10 mg/kg body weight/day, by a single administration or 2 - 4 portions a day or in a sustained manner. Some salts include mesylate, sulfuric acids, and etc. The administration route in the present invention includes systemic administration (e.g., oral administration or injection administration), topical administration, periocular administration (e.g., sub-Tenon's capsule administration), conjunctiva administration, intraocular administration, subretinal administration, suprachoroidal administration and retrobulbar administration and the like.  The preparation to be used for oral administration may be a solid dosage forms (e.g., capsule, tablet, powder) or a liquid form (e.g., solution or suspension) and the like. The preparation to be used for parenteral administration may be an injection, drip infusion, and the like, which are in the form of an aseptic solution or suspension.  The reference teaches encompassed are all enantiomers and diastereomers----.
The reference fails to specify the VAP-1 inhibitor of the claim.
Savory et al. teaches in Example 16, the compound (3S)-Tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7- tetrahydro-5H-imidazo[4,5-c-pyridine-5-carboxylate of the elected species. 

    PNG
    media_image1.png
    113
    211
    media_image1.png
    Greyscale

N-1-dimethyl-N-(4-((tetrahydrofuran-2-yl)methoxy)phenyl)-1H-imidazo[4,5-c]pyridine-6-amine,  (col 27 lines 50-65) is Vascular Adhesion Protein-1 (VAP-1) used for the treatment of medical conditions such as inflammatory diseases and immune disorders (col 3 lines 25-35).
It would have been obvious to one of ordinary skill in the  art at the filing of the invention to interchange VAP-1 inhibitors.  The motivation to interchange a VAP-1 inhibitor is because Matsukawa et al. teaches the VAP-1 inhibitors used for prophylactic or therapeutic treatment of a VAP-I associated disease and Savory et al. teaches compound (3S)-Tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7- tetrahydro-5H-imidazo[4,5-c-pyridine-5-carboxylate is a VAP-1 inhibitor. Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.
Claims 26 and 35-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savory et al. (US 8.263,616 B2) in view of Marie Menet et al. (WO2013117645A1).
Savory et al. teaches in Example 16, the compound (3S)-Tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7- tetrahydro-5H-imidazo[4,5-c-pyridine-5-carboxylate of the elected species. 

    PNG
    media_image1.png
    113
    211
    media_image1.png
    Greyscale

N-1-dimethyl-N-(4-((tetrahydrofuran-2-yl)methoxy)phenyl)-1H-imidazo[4,5-c]pyridine-6-amine,  (col 27 lines 50-65) is Vascular Adhesion Protein-1 (VAP-1) used for the treatment of medical conditions such as inflammatory diseases and immune disorders (col 3 lines 25-35). For clinical use, the compounds of the invention are formulated into pharmaceutical formulations for various modes of administration. It will be appreciated that compounds of the invention may be administered together with a physiologically acceptable carrier, excipient, or diluent (col 11 lines 1-6). The dose level and frequency of dosage of the specific compound will vary depending on a variety of factors including the potency of the specific compound employed, the metabolic stability and length of action of that compound, the patient’s age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the condition to be treated, and the patient undergoing therapy. The daily dosage may, for example, range from about 0.001 mg to about 100 mg per kilo of body weight, administered singly or multiply in doses, e.g. from about 0.01 mg to about 25 mg each. Normally, such a dosage is given orally but parenteral administration may also be chosen. (col 12 lines 6-20). The compounds of formula (I) may possess one or more chiral carbon atoms, and they may therefore be obtained in the form of optical isomers, e.g., as a pure enantiomer, or as a mixture of enantiomers (racemate) or as a mixture containing diastereomers. The separation of mixtures of optical isomers to obtain pure enantiomers is well known in the art and may, for example, be achieved by fractional crystallization of salts with optically active (chiral) (col 13 lines 40-50).  A pure enantiomer reads on at least 95% enantiomerically pure compound of claims 39 and 47. The pharmaceutical compositions may be administered by any suitable route, preferably by oral, rectal, nasal, topical (including buccal and Sublingual), Sublingual, transdermal, intrathecal, transmucosal or parenteral (including Subcutaneous, intramuscular, intravenous and intradermal) administration. Other formulations may conveniently be presented in unit dosage form, e.g., tablets and Sustained release capsules, and in liposomes, and may be prepared by any methods well known in the art of pharmacy. (col 11 lines 5-18). Further, exemplary acids include inorganic acids, such as hydrogen chloride, hydrogen bromide, hydrogen iodide, sulphuric acid, phosphoric acid; and organic acids such as formic acid, acetic acid, propanoic acid, hydroxyacetic acid, lactic acid, pyruvic acid, glycolic acid, maleic acid, malonic acid, oxalic acid, benzenesulphonic acid, toluene sulphonic acid, methanesulphonic acid, trifluoroacetic acid, fumaric acid, Succinic acid, malic acid, tartaric acid, citric acid, Salicylic acid, p-aminosalicylic acid, pamoic acid, benzoic acid, ascorbic acid and the like. Exemplary base addition salt forms are the Sodium, potassium, calcium salts, and salts with pharmaceutically acceptable amines such as, for example, ammonia, alkylamines, benzathine, and amino acids, Such as, e.g. arginine and lysine. (col 10 lines 43-66)
The reference fails to specify the use of a steroid, the mesylate or sulphate salts of the compounds.
Marie Menet et al. teaches the imidazo [4, 5 -c] pyridine derivatives, and  the derivates are made with heterocyclic rings including morpholine, piperidine (e.g. 1 -piperidinyl, 2-piperidinyl, 3-piperidinyl and 4-piperidinyl), pyrrolidine (e.g. 1 -pyrrolidinyl, 2-pyrrolidinyl and 3-pyrrolidinyl), pyrrolidone, pyran, tetrahydrofuran, [0047] , [00159]  [00163]  [00177] [00195-7] , [00216-218]  and even may be co-administered with another therapeutic agent for the treatment and/or prophylaxis of a disease involving inflammation; particular agents include, but are not limited to, immunoregulatory agents e.g. azathioprine, corticosteroids (e.g. prednisolone or dexamethasone), cyclophosphamide, cyclosporin A, tacrolimus, Mycophenolate Mofetil, muromonab-CD3 (OKT3, e.g. Orthocolone®), ATG, aspirin, acetaminophen, ibuprofen, naproxen, and piroxicam[00294], or is co-administered with another therapeutic agent for the treatment and/or prophylaxis of arthritis (e.g. rheumatoid arthritis); particular agents include but are not limited to analgesics, non-steroidal anti-inflammatory drugs (NSAIDS), steroids, synthetic DMARDS (for example but without limitation methotrexate, leflunomide, sulfasalazine, auranofin, sodium aurothiomalate, penicillamine, chloroquine, hydroxychloroquine, azathioprine, and ciclosporin), and biological DMARDS (for example but without limitation Infliximab, Etanercept, Adalimumab, Rituximab, and Abatacept) [00295].  With respect to salts, the reference teaches the compound contains a basic functionality, salts of non toxic organic or inorganic acids, such as hydrochloride, hydrobromide, tartrate, mesylate, acetate, maleate, oxalate and the like [0057]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to co-administer a steroid with N-1-dimethyl-N-(4-((tetrahydrofuran-2-yl)methoxy)phenyl)-1H-imidazo[4,5-c]pyridine-6-amine or salts such as sulphate and mesylate. The motivation comes from the teaching in Marie Menet that the corticosteroids (e.g. prednisolone or dexamethasone) provides treatment and/or prophylaxis of a disease involving inflammation and the mesylate salt contains a basic functionality. Additionally, sulphates are salts of the sulfuric acid taught in Savory. Therefore, a skilled artisan would have reasonable expectation of successfully achieving  a non-toxic treatment and/or prophylaxis of a disease involving inflammation.  Moreover, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 and 35-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of US Pat No. 10369139 in view of Marie Menet et al. (WO2013117645A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to a crystalline (3S)-Tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate mesylate obtained by the process according to claim 16, whereas the claims herein are drawn to a pharmaceutical composition: comprising a therapeutically effective amount of (3S)-[[T]]tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate or a hydrate or a pharmaceutically acceptable salt thereof; a steroid; and a pharmaceutically acceptable carrier, excipient, or diluent while the claims herein are drawn to PEG (polyethylene glycol), however both are generally drawn to a similar process of making an oil in water microemulsion.
The reference fails to specify the use of a steroid, the sulphate salts of the compounds.
Marie Menet et al. teaches the imidazo [4, 5 -c] pyridine derivatives, and  the derivates are made with heterocyclic rings including morpholine, piperidine (e.g. 1 -piperidinyl, 2-piperidinyl, 3-piperidinyl and 4-piperidinyl), pyrrolidine (e.g. 1 -pyrrolidinyl, 2-pyrrolidinyl and 3-pyrrolidinyl), pyrrolidone, pyran, tetrahydrofuran, [0047] , [00159]  [00163]  [00177] [00195-7] , [00216-218]  and even may be co-administered with another therapeutic agent for the treatment and/or prophylaxis of a disease involving inflammation; particular agents include, but are not limited to, immunoregulatory agents e.g. azathioprine, corticosteroids (e.g. prednisolone or dexamethasone), cyclophosphamide, cyclosporin A, tacrolimus, Mycophenolate Mofetil, muromonab-CD3 (OKT3, e.g. Orthocolone®), ATG, aspirin, acetaminophen, ibuprofen, naproxen, and piroxicam[00294], or is co-administered with another therapeutic agent for the treatment and/or prophylaxis of arthritis (e.g. rheumatoid arthritis); particular agents include but are not limited to analgesics, non-steroidal anti-inflammatory drugs (NSAIDS), steroids, synthetic DMARDS (for example but without limitation methotrexate, leflunomide, sulfasalazine, auranofin, sodium aurothiomalate, penicillamine, chloroquine, hydroxychloroquine, azathioprine, and ciclosporin), and biological DMARDS (for example but without limitation Infliximab, Etanercept, Adalimumab, Rituximab, and Abatacept) [00295].  With respect to salts, the reference teaches the compound contains a basic functionality, salts of non toxic organic or inorganic acids, such as hydrochloride, hydrobromide, tartrate, mesylate, acetate, maleate, oxalate and the like [0057]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to co-administer a steroid with N-1-dimethyl-N-(4-((tetrahydrofuran-2-yl)methoxy)phenyl)-1H-imidazo[4,5-c]pyridine-6-amine or salts such as sulphate and mesylate. The motivation comes from the teaching in Marie Menet that the corticosteroids (e.g. prednisolone or dexamethasone) provides treatment and/or prophylaxis of a disease involving inflammation and the mesylate salt contains a basic functionality. Additionally, sulphates are salts of the sulfuric acid taught in Savory. Therefore, a skilled artisan would have reasonable expectation of successfully achieving  a non-toxic treatment and/or prophylaxis of a disease involving inflammation.  Moreover, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).
Claims 26 and 35-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of US Applic. No. 17/000995. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to a crystalline (3S)-Tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate mesylate obtained by the process according to claim 16, whereas the claims herein are drawn to a pharmaceutical composition: comprising a therapeutically effective amount of (3S)-[[T]]tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate or a hydrate or a pharmaceutically acceptable salt thereof; a steroid; and a pharmaceutically acceptable carrier, excipient, or diluent while the claims herein are drawn to PEG (polyethylene glycol), however both are generally drawn to a similar process of making an oil in water microemulsion. US Applic teaches the use of a steroid, the mesylate and sulphate salts of the compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627